— -Judgment affirmed, with costs. No opinion. Lazansky, P. J., Young, Kapper and Carswell, JJ., concur; Hagarty, J., dissents, with the following memorandum: Plaintiff, according to her version of the occurrence, was ascending the well-lighted steps of defendant’s sample house, which steps had been recently varnished and the treads of which were wet and slippery, and when “ about half way ” up, according to her testimony, and “ up a few steps,” according to her *634friend and witness, Mrs. Kirby, she was warned by the defendant’s representative. I am of opinion that by continuing the use of the stairway, with full knowledge of its condition and of the danger, the plaintiff was guilty of contributory negligence as a matter of law, which bars recovery.